 



Exhibit 10.1

 

ACQUISITION AGREEMENT

 

This Acquisition Agreement (“Agreement”) is entered into this 28 day of December
2018 by and among Doubleline Capital Sdn Bhd., a Malaysian company (“Acquirer”),
All Crescent Sdn Bhd, a Malaysian Company (“Target”) and shareholders of All
Crescent Sdn Bhd being the owners of record of 100% of the issued and
outstanding common stock of Target (referred to hereafter as the
“Shareholders”).

 

Whereas, Acquirer desires to acquire and the Shareholders desire to transfer the
issued securities of Target identified in item 1.1 below in a transaction
intended to qualify as a reorganization within the meaning of section
368(a)(1)(B) of the United States Internal Revenue Code of 1986, as amended.

 

Now, therefore, Acquirer, Target, and the Shareholder agree as follows:

 

  1. Purchase Price and Exchange of Stock         1.1 The purchase price is USD
$ 320,166.00 where USD $ 130,166.00 to be paid in cash and 190,000.00 to be paid
in form of shares of Anvia Holdings Corporation based on the closing price on
December 28, 2018 for 100% shares of All Crescent Sdn Bhd.         1.2 Exchange
of Certificates. The Shareholders shall surrender such certificate(s) in the
aggregate amount of shares representing 100% of the issued and outstanding
common stock of Target to Acquirer and shall receive in exchange a certificate
or certificates representing the 200,000 shares of Acquirer’s common stock. The
transfer of Target shares by the Shareholders shall be affected by the delivery
to Acquirer at the Closing of certificates representing the transferred shares
endorsed in blank or accompanied by stock powers executed in blank. Of the total
of 200,000 shares to be issued by the Acquirer to all current shareholders shall
receive 200,000 shares.         1.3 Further Assurances. At the Closing and from
time to time thereafter, the Shareholders shall execute such additional
instruments and take such other action as Acquirer may request in order more
effectively to sell, transfer, and assign the transferred stock to Acquirer and
to confirm Acquirer’s title thereto.         2. Exchange of Other Securities.  
      2.1 Securities Exchanged. The outstanding warrants, options, stock rights
and other securities of Target owned by the Shareholder identified in item 1.1
above shall be exchanged and adjusted, subject to the terms contained in such
warrants, options, stock rights or other securities, for similar securities of
Acquirer.         3. Closing. The Closing contemplated herein shall be held on
or before December 28, 2018 at the principal offices of Acquirer, unless another
place or time is agreed upon by the parties without requiring the meeting of the
parties hereof. All proceedings to be taken and all documents to be executed at
the Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed. The
date of Closing may be accelerated, delayed or extended by agreement of the
parties.           Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, facsimile telecommunication or other
reproduction shall be a complete reproduction of the entire original writing or
transmission or original signature.

 

   

 

 

 

  4. Representations and Warranties of Target

 

Target represents and warrants as follows:

 

  4.1 Corporate Status. Target and its subsidiaries are private companies duly
organized, validly existing, and in good standing under the laws of respective
jurisdictions.         4.2 Capitalization. The capital stock of Target consists
of 2 total shares, which are issued and outstanding, all fully paid and
non-assessable. No other shares are outstanding.         4.3 Subsidiaries.
Target has the following subsidiaries.           1. Sage Interactive Sdn Bhd    
    4.4 Financial Statements. The unaudited financial statements of Target for
the year ended December 31, 2017, and the reviewed financial statements for any
interim period, (together, and collectively, “Target’s Financial Statements”)
furnished to Acquirer are correct and fairly present the financial condition of
Target as of the dates and for the periods involved, and such statements were
prepared in accordance with generally accepted accounting principles
consistently applied.         4.5 Undisclosed Liabilities. Target had no
liabilities of any nature except to the extent reflected or reserved against in
Target’s Financial Statements, whether accrued, absolute, contingent, or
otherwise, including, without limitation, tax liabilities and interest due or to
become due, and Target’s accounts receivable, if any, are collectible in
accordance with the terms of such accounts, except to the extent of the reserve
therefore in Target’s Financial Statements.         4.6 Absence of Material
Changes. Between the date of Target’s Financial Statements and the Closing of
this Agreement, there have not been, except as set forth in a list certified by
the president of Target and delivered to Acquirer, (1) any changes in Target’s
financial condition, assets, liabilities, or business which, in the aggregate,
have been materially adverse; (2) any damage, destruction, or loss of or to
Target’s property, whether or not covered by insurance; (3) any declaration or
payment of any dividend or other distribution in respect of Target’s capital
stock, or any direct or indirect redemption, purchase, or other acquisition of
any such stock; or (4) any increase paid or agreed to in the compensation,
retirement benefits, or other commitments to employees.         4.7 Litigation.
There is no litigation or proceeding pending, or to Target’s knowledge
threatened, against or relating to Target, its properties or business, except as
set forth in a list certified by the president of Target and delivered to
Acquirer.         4.8 Contracts. Target is not a party to any material contract
except as set forth in a list certified by the president of Target and delivered
to Acquirer.         4.9 No Violation. Execution of this Agreement and
performance by Target hereunder has been duly authorized by all requisite
corporate action on the part of Target, and this Agreement constitutes a valid
and binding obligation of Target, performance hereunder will not violate any
provision of any charter, bylaw, indenture, mortgage, lease, or agreement, or
any order, judgment, decree, law, or regulation to which any property of Target
is subject or by which Target is bound.         4.10 Title to Property. Target
has good and marketable title to all properties and assets, real and personal,
reflected in Target’s Financial Statements, except as since sold or otherwise
disposed of in the ordinary course of business, and Target’s properties and
assets are subject to no mortgage, pledge, lien, or encumbrance, except for
liens shown therein, with respect to which no default exists.         4.11
Corporate Authority. Target has full corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder and will deliver at
the Closing a certified copy of resolutions of its board of directors
authorizing execution of this Agreement by its officers and performance
thereunder.         4.12 Access to Records. From the date of this Agreement to
the Closing, Target will (1) give to Acquirer and its representatives full
access during normal business hours to all of its offices, books, records,
contracts, and other corporate documents and properties so that Acquirer may
inspect and audit them and (2) furnish such information concerning Target’s
properties and affairs as Acquirer may reasonably request.

 

   

 

 

  4.13 Confidentiality. Until the Closing (and permanently if there is no
Closing), Target and the Shareholder will keep confidential any information
which they obtain from Acquirer concerning its properties, assets, and business.
If the transactions contemplated by this Agreement are not consummated, Target
and the Shareholder will return to Acquirer all written matter with respect to
Acquirer obtained by them in connection with the negotiation or consummation of
this Agreement.         5. Representations and Warranties of the Shareholder

 

The Shareholder hereby represents and warrants as follows:

 

  5.1 Title to Shares. The current shareholders are the owners, free and clear
of any liens and encumbrances, of 2 shares of Target common stock which they
have contracted to exchange and which represents all of the issued and
outstanding common stock of Target.         5.2 Litigation. There is no
litigation or proceeding pending, or as to the Shareholder’s knowledge
threatened, against or relating to the shares of Target held by the Shareholder.
        6. Representations and Warranties of Acquirer

 

The Acquirer represents and warrants as follows:

 

  6.1 Corporate Status. Acquirer is a corporation duly organized, validly
existing, and in good standing under the laws of Australia and is licensed or
qualified the nature of its business or the character or ownership of its
properties makes such licensing or qualification necessary.         6.2
Capitalization. The authorized capital stock of Acquirer consists of 100,00
shares of common stock, MYR 1.00 par value per share, of which approximately
100,000 shares are issued and outstanding, all fully paid and non-assessable.  
      6.3 Subsidiaries. Acquirer has the following subsidiaries of the date of
agreement           1. Entrepreneur Culture Inc Sdn Bhd     2. Egnitus
(Malaysia) Sdn Bhd         6.4 Public Company. Acquirer is a subsidiary of Anvia
Holdings Corporation, a United States public company listed with Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934.         6.5
Public Filings. The Acquirer, through its parent company is currently a public
corporation and has not any reports required to be filed by it under Section 13
or 15 of the Securities Exchange Act of 1934.         6.6 Undisclosed
Liabilities. Acquirer had no liabilities of any nature except to the extent
reflected or reserved against in Acquirer’s Financial Statements, whether
accrued, absolute, contingent, or otherwise, including, without limitation, tax
liabilities and interest due or to become due, and Acquirer’s accounts
receivable, if any, are collectible in accordance with the terms of such
accounts, except to the extent of the reserve therefore in Acquirer’s Financial
Statements.         6.7 Absence of Material Changes. Between the date of
Acquirer’s Financial Statements and the Closing of this Agreement, there have
not been, except as set forth in a list certified by the president of Acquirer
and delivered to Target, (1) any changes in Acquirer’s financial condition,
assets, liabilities, or business which, in the aggregate, have been materially
adverse; (2) any damage, destruction, or loss of or to Acquirer’s property,
whether or not covered by insurance; (3) any declaration or payment of any
dividend or other distribution in respect of Acquirer’s capital stock, or any
direct or indirect redemption, purchase, or other acquisition of any such stock;
or (4) any increase paid or agreed to in the compensation, retirement benefits,
or other commitments to employees.         6.8 Litigation. There is no
litigation or proceeding pending, or to Acquirer’s knowledge threatened, against
or relating to Acquirer, its properties or business, except as set forth in a
list certified by the president of Acquirer and delivered to Target.

 

   

 

 

  6.9 Contracts. Acquirer is not a party to any material contract other than
those listed as an attachment hereto.         6.10 No Violation. Execution of
this Agreement and performance by Acquirer hereunder has been duly authorized by
all requisite corporate action on the part of Acquirer, and this Agreement
constitutes a valid and binding obligation of Acquirer, performance hereunder
will not violate any provision of any charter, bylaw, indenture, mortgage,
lease, or agreement, or any order, judgment, decree, law, or regulation to which
any property of Acquirer is subject or by which Acquirer is bound.         6.11
Title to Property. Acquirer has good and marketable title to all properties and
assets, real and personal, reflected in Acquirer’s Financial Statements, except
as since sold or otherwise disposed of in the ordinary course of business, and
Acquirer’s properties and assets are Subject to no mortgage, pledge, lien, or
encumbrance, except for liens shown therein, with respect to which no default
exists.         6.12 Corporate Authority. Acquirer has full corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder, and will deliver at the Closing a certified copy of resolutions of
its board of directors authorizing execution of this Agreement by its officers
and performance thereunder.         6.13 Confidentiality. Until the Closing (and
permanently if there is no Closing), Acquirer and its representatives will keep
confidential any information which they obtain from Target concerning its
properties, assets, and business. If the transactions contemplated by this
Agreement are not consummated, Acquirer will return to Target all written matter
with respect to Target obtained by it in connection with the negotiation or
consummation of this Agreement.         6.14 Investment Intent. Acquirer is
acquiring the Target shares to be transferred to it under this Agreement for
investment and not with a view to the sale or distribution thereof, and Acquirer
has no commitment or present intention to liquidate Target or to sell or
otherwise dispose of its stock.         7. Conduct Pending the Closing

 

Acquirer, Target and the Shareholder covenant that between the date of this
Agreement and the Closing as to each of them:

 

  7.1 No change will be made in the charter documents, by-laws, or other
corporate documents of Acquirer or Target without the written consent of the
parties hereto.         7.2 Target and Acquirer will use their best efforts to
maintain and preserve its business organization, employee relationships, and
goodwill intact, and will not enter into any material commitment except in the
ordinary course of business.         7.3 The Shareholder will not sell,
transfer, assign, hypothecate, lien, or otherwise dispose or encumber the Target
shares of common stock owned by him.         8. Conditions Precedent to
Obligation of Target and the Shareholders

 

Target’s and the Shareholder’s obligation to consummate this exchange shall be
Subject to fulfillment on or before the Closing of each of the following
conditions, unless waived by Target or the Shareholders as appropriate:

 

  8.1 Acquirer’s Representations and Warranties. The representations and
warranties of Acquirer set forth herein shall be true and correct at the Closing
as though made at and as of that date, except as affected by transactions
contemplated hereby.         8.2 Acquirer’s Covenants. Acquirer shall have
performed all covenants required by this Agreement to be performed by it on or
before the Closing.         8.3 Board of Director Approval. This Agreement shall
have been approved by the Board of Directors of Acquirer.

 

   

 

 

  8.4 Supporting Documents of Acquirer. Acquirer shall have delivered to Target
and the Shareholder supporting documents in form and substance reasonably
satisfactory to Target and the Shareholder, to the effect that:           (a)
Acquirer is a corporation duly organized, validly existing, and in good
standing;           (b) Acquirer’s authorized capital stock is as set forth
herein;           (c) Copies of the resolutions of the board of directors of
Acquirer authorizing the execution of this Agreement and the consummation
hereof; and           (d) Any document as may be specified herein or required to
satisfy the conditions, representations and warranties enumerated elsewhere
herein.         9. Conditions Precedent to Obligation of Acquirer

 

Acquirer’s obligation to consummate this acquisition shall be Subject to
fulfillment on or before the Closing of each of the following conditions, unless
waived by Acquirer:

 

  9.1 Target’s and the Shareholder’s Representations and Warranties. The
representations and warranties of Target and the Shareholder set forth herein
shall be true and correct at the Closing as though made at and as of that date,
except as affected by transactions contemplated hereby.         9.2 Target’s and
the Shareholder’s Covenants. Target and the Shareholder shall have performed all
covenants required by this Agreement to be performed by them on or before the
Closing.         9.3 Board of Director Approval. This Agreement shall have been
approved by the Board of Directors of Target.         9.4 Shareholder Execution.
This Agreement shall have been executed by the Shareholder of Target.        
9.5 Supporting Documents of Target. Target shall have delivered to Acquirer
supporting documents in form and Substance reasonably satisfactory to Acquirer
to the effect that:           (a) Target is a corporation duly organized,
validly existing, and in good standing;           (b) Target’s capital stock is
as set forth herein;           (c) Copies of the resolutions of the board of
directors of Target authorizing the execution of this Agreement and the
consummation hereof; and           (d) Any document as may be specified herein
or required to satisfy the conditions, representations and warranties enumerated
elsewhere herein.         10. Indemnification         10.1 Indemnification of
Acquirer. Target and the Shareholder severally (and not jointly) agree to
indemnify Acquirer against any loss, damage, or expense (including reasonable
attorney fees) suffered by Acquirer from (1) any breach by Target or the
Shareholder of this Agreement or (2) any inaccuracy in or breach of any of the
representations, warranties, or covenants by Target or the Shareholder herein;
provided, however, that (a) Acquirer shall be entitled to assert rights of
indemnification hereunder only if and to the extent that it suffers losses,
damages, and expenses (including reasonable attorney fees) exceeding $50,000 in
the aggregate and (b) Acquirer shall give notice of any claims hereunder within
twelve months beginning on the date of the Closing. No loss, damage, or expense
shall be deemed to have been sustained by Acquirer to the extent of insurance
proceeds paid to, or tax benefits realizable by, Acquirer as a result of the
event giving rise to such right to indemnification.         10.2 Proportionate
Liability. The liability of the Shareholder under this Section shall in no event
exceed 50 percent of the value of the Acquirer shares received by such
Shareholder.         10.3 Indemnification of Target and the Shareholder.
Acquirer agrees to indemnify Target and the Shareholder against any loss,
damage, or expense (including reasonable attorney fees) suffered by Target or
the Shareholder from (1) any breach by Acquirer of this Agreement or (2) any
inaccuracy in or breach of any of Acquirer’s representations, warranties, or
covenants herein.

 

   

 

 

 

  10.4 Defense of Claims. Upon obtaining knowledge thereof, the indemnified
party shall promptly notify the indemnifying party of any claim which has given
or could give rise to a right of indemnification under this Agreement. If the
right of indemnification relates to a claim asserted by a third party against
the indemnified party, the indemnifying party shall have the right to employ
counsel acceptable to the indemnified party to cooperate in the defense of any
such claim. As long as the indemnifying party is defending any such claim in
good faith, the indemnified party will not settle such claim. If the
indemnifying party does not elect to defend any such claim, the indemnified
party shall have no obligation to do so.         11. Termination. This Agreement
may be terminated (1) by mutual consent in writing; (2) by either Target, the
Shareholder or Acquirer if there has been a material misrepresentation or
material breach of any warranty or covenant by any other party; or (3) by either
Target, the Shareholder or Acquirer if the Closing shall not have taken place,
unless adjourned to a later date by mutual consent in writing.         12.
Survival of Representations and Warranties. The representations and warranties
of Target, the Shareholders and Acquirer set out herein shall survive the
Closing for a period of twelve (12) months.         13. Arbitration

 

Scope. The parties hereby agree that any and all claims (except only for
requests for injunctive or other equitable relief) whether existing now, in the
past or in the future as to which the parties or any affiliates may be adverse
parties, and whether arising out of this agreement or from any other cause, will
be resolved by arbitration before the American Arbitration Association.

 

Situs. The situs of arbitration shall be chosen by the party against whom
arbitration is sought, provided only that arbitration shall be held at a place
in the reasonable vicinity of such party’s place of business or primary
residence and shall be within the United States. The situs of counterclaims will
be the same as the situs of the original arbitration. Any disputes concerning
situs will be decided by the American Arbitration Association.

 

Applicable Law. The law applicable to the arbitration and this agreement shall
be that of the State of California, determined without regard to its provisions
which would otherwise apply to a question of conflict of laws. Any dispute as to
the applicable law shall be decided by the arbitrator.

 

Disclosure and Discovery. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the Subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

 

Finality and Fees. Any award or decision by the American Arbitration Association
shall be final, binding and non-appealable except as to errors of law. Each
party to the arbitration shall pay its own costs and counsel fees.

 

Measure of Damages. In any adverse action, the parties shall restrict themselves
to claims for compensatory damages and no claims shall be made by any party or
affiliate for lost profits, punitive or multiple damages.

 

Covenant Not to Sue. The parties covenant that under no conditions will any
party or any affiliate file any action against the other (except only requests
for injunctive or other equitable relief) in any forum other than before the
American Arbitration Association, and the parties agree that any such action, if
filed, shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney’s fees to the prevailing party.

 

Intention. It is the intention of the parties and their affiliates that all
disputes of any nature between them, whenever arising, from whatever cause,
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief. This
agreement shall be interpreted in conformance with this stated intent of the
parties and their affiliates.

 

   

 

 

  14. General Provisions         14.1 Further Assurances. From time to time,
each party will execute such additional instruments and take such actions as may
be reasonably required to carry out the intent and purposes of this Agreement.  
      14.2 Waiver. Any failure on the part of either party hereto to comply with
any of its obligations, agreements, or conditions hereunder may be waived by the
party to whom such compliance is owed.         14.3 Brokers. Each party agrees
to indemnify and hold harmless the other party against any fee, loss, or expense
arising out of claims by brokers or finders employed or alleged to have been
employed by the indemnifying party.         14.4 Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given if delivered in person or sent by prepaid first-class certified mail,
return receipt requested, or recognized commercial courier service, as follows:

 

If to Acquirer, to:

 

Doubleline Capital Sdn Bhd

34-02, Menara Citibank.

165 Jalan Ampang,

50450 Kuala Lumpur

Malaysia

 

If to Target or Shareholder, to:

 

All Crescent Sdn Bhd

34-02, Menara Citibank.

165 Jalan Ampang,

50450 Kuala Lumpur

Malaysia

 

  15.5 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Malaysia.         15.6 Assignment. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their successors and assigns; provided, however, that any assignment by
either party of its rights under this Agreement without the written consent of
the other party shall be void.         15.7 Counterparts. This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures sent by facsimile or electronic transmission shall be
deemed to be evidence of the original execution thereof.         15.8 Effective
Date. The effective date of this Agreement shall be December 28, 2018.

 



  Doubleline Capital Sdn Bhd         By: [ex10-1_001.jpg]   Name:  Ali Kasa  
Title: Chief Executive Officer         All Crescent Sdn Bhd         By:
[ex10-1_002.jpg]    Name: Fauzi Ahmad   Title: Director

 



   

 

 

